Citation Nr: 0006055	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-27 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for post concussion 
syndrome/seizure disorder.

2.  Entitlement to an effective date earlier than September 
26, 1997, for a grant of a total rating based on individual 
unemployability.  

3.  Whether a valid claim has been alleged for clear and 
unmistakable error (CUE) in the February 25, 1971 rating 
action granting service connection for "left" buttock scar, 
rated noncompensable.  

4.  Entitlement to an evaluation in excess of 40 percent for 
residuals of shell fragment wound (SFW) with retained foreign 
body (RFB), to include cervical spine syndrome with left C-6 
root injury.

5.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
July 1970.  His awards and decorations include the CIB 
(Combat Infantry Badge) and Purple Heart Medal.  

In May 1996, the veteran filed a claim for an increased 
rating for a cervical spine disorder, and total rating based 
upon unemployability.  A claim of CUE in (apparently) a 1980 
rating was raised in May 1997.  A claim for service 
connection for a seizure disorder/post concussion disorder 
arose in September 1997; and a claim for an earlier effective 
date for a total rating based upon individual unemployability 
was raised in April 1998.

The veteran filed a claim for service connection for PTSD in 
September 1997.  By rating action in April 1998 service 
connection was granted for PTSD, rated 10 percent, from the 
date of claim.  In a June 1998 VA Form 9, the veteran stated 
that his "PTSD claim and 10% award" were not viewed 
appropriately as all the evidence was not considered.  The 
Board finds this to be a NOD to the rating assigned.  An 
increased rating for the PTSD was shown as an issue in the 
February 1997 hearing.  A rating action in June 1999 assigned 
a 30 percent evaluation for the PTSD, effective the date of 
claim.  A supplemental statement of the case that included 
the increased rating for PTSD was issued in June 1999.  There 
is a communication from the veteran in October 1999 that 
includes a statement to the effect he would prove his case 
for 100 percent PTSD claim on appeal and try to provide new 
evidence.  This was received October 19, the same date that 
the veteran requested access to all of his records to "prove 
my case in all of my appeals."  He was provided with the 
information requested November 2, 1999.  The veteran was 
informed November 22, 1999, that his case was being sent to 
the Board, and he had 90 days to submit additional evidence, 
or the date the Board promulgated a decision, whichever came 
first.  

In light of the above, and the request below for Social 
Security Administration records, the PTSD issue is deferred 
pending the remand.


REMAND

Concussion Syndrome

Service medical records show that the veteran was seen for 
complaints of occipital headaches, nausea, and malaise in 
March 1970.  Valium and increased salt intake were 
prescribed, with no effect.  Other medications were 
prescribed.  There was no reference to headaches on 
separation examination in July 1970.  

VA neurological evaluation in December 1970 noted complaints 
to include headaches.  The veteran denied any loss of 
consciousness or convulsions.  The neurological examination 
was negative.  The veteran had complaints of tingling 
sensations in the scalp and headaches on examination in 
August 1978.  A. Z., M. D., in a statement in February 1980, 
noted the veteran's complaints included dull basal headaches, 
getting worse when the cervical spine tenses in the PM and 
during hot weather.  R. L., D. C., in a May 1980 statement 
opined that the retained fragment in the medial posterior 
occipital muscular region "can be" responsible extreme 
muscle rigidity, and basal headaches.  G. F., D.C., in a 
statement in June 1996, noted complaints of nausea and 
headaches for the veteran.  

The veteran was provided a VA examination in March 1999 in 
regard to his complaints of headaches and visual 
abnormalities.  He related a history of injury from a 
grenade.  He indicated he had a fragment injury at the base 
of the skull and that he was "knocked out."  The headaches, 
described as a throbbing pain, occurred twice a day around 
the right eye and radiate occipitally.  They were relieved by 
relaxation.  He also experiences electric shocks and tingling 
every day.  The flashes behind the right eye had been present 
for a year to a year and a half and occurred two to three 
times per week.  He had no seizures but had neck pain, as 
well as left shoulder pain and numbness in the left second 
third and fourth digits.  The neurological examination 
findings were all normal.  The examination impressions were 
head trauma, post-concussion syndrome, and cephalalgia.  The 
physician had an EEG performed that was interpreted as 
entirely within normal limits with no epileptiform or focal 
abnormalities.  Visual evoked potentials were also normal.  
The examiner could find no evidence for seizures.  

The Board finds the March 1999 examination report requires 
clarification.  It is not clear just what symptoms and 
clinical findings were the basis for an impression of post-
concussion syndrome, and whether this is in fact a clinical 
diagnosis of post-concussion syndrome.  The etiology of the 
cephalalgia is also unclear.  The examination impressions 
were entered and then followed by a note that an EEG and 
visual evoked potential testing would be performed.  
Following the testing, however, the physician did not 
indicate whether the results of the testing would or would 
not require any change in the impressions.  Accordingly, the 
Board believes clarification is warranted.


Earlier Effective Date for Award of Total Rating Based Upon 
Individual Unemployability

The veteran, in his May 1996 application for increased 
compensation based on individual unemployability, reported he 
expected to receive disability retirement benefits.  He did 
not identify the source of such benefits.  He reported last 
working at Woodly Golf Course in Van Nuys, California, in 
January 1996.  In a written statement received in February 
1999, he made reference to Social Security Administration 
benefits.  It is obvious that information relating to the 
veteran's receipt of Social Security Administration (SSA) 
disability benefits, or other disability retirement benefits, 
could have relevance to his claim for an earlier effective 
date of an award of a total rating based upon individual 
unemployability.  Moreover, although the appellant has not 
alleged specifically that these records would have relevance 
to his other claims for compensation benefits, as a matter of 
the conservation of adjudicative resources it would appear 
prudent to defer resolution of these claims until the 
additional medical records, if any, are available for review.  
As part of the Secretary's obligation to review a thorough 
and complete record, the VA is required to obtain evidence 
from SSA, including any decisions by the administrative law 
judge, and to give that evidence appropriate consideration 
and weight.  Hayes v. Brown, 9 Vet. App. 67 (1996).  
Additionally, it would also seem that contact with the 
veteran's last employer, concerning the basis for his 
termination of employment would also be for consideration.  
The veteran's Federal Tax returns for 1996 and 1997 would 
also shed some light on his claim of unemployability in 1996.  


CUE

Service medical records show injuries from a booby trap 
explosion in January 1970.   There is an entry reporting 
"(indeciperable word or abbreviation) was performed on 
admission for the superficial FWs."  The wounds were 
described as involving the "neck, right arm and left 
buttock."  Delayed primary closure of the wounds was 
performed on February 2, however, it was noted that the 
"left buttock" wound developed an abscess, was reopened and 
irrigated and allowed to heal secondarily.  The wound was 
reported as healed by March 2.  He was given light duty for 
one week.  It appears he was discharged from hospital care on 
March 2.  There is a May 2, 1970, record noting an old 
"frag" wound with cellulitis.  Medication and soaks were 
prescribed.  The wound was not otherwise identified.  

On VA neurological examination in December 1970 it was 
recorded that the veteran sustained fragment wounds to the 
neck, "arm" and "buttock" January 29, 1970.  The wounds 
became infected and had to be opened.  It was reported he 
remained hospitalized for 34 days and returned to duty for 5 
months in Vietnam.  

A rating action in February 1971 granted service connection 
for fragment wounds of the neck, "right" arm, and "left" 
buttock, rated noncompensable, Code 7805.  VA examination in 
November 1971, noted the veteran reported a history of the 
fragment wound to the buttock, but he stated he had "no 
distress" in the extremities or hips.  Examination disclosed 
a 1 inch by 7/8ths of an inch scar on the mid "right" 
buttock.  The wounds were described a superficial.  A 
February 1972 rating action provided a separate compensable 
rating for the neck wound, and continued a noncompensable 
rating for the "right" arm and "left" buttock.  A November 
1972 examination showed a 1 inch scar of the mid "right" 
buttock, non-tender and non-adherent.  An X-ray of the pelvis 
and both hips showed a linear, opaque metallic foreign body, 
2 mm. in size overlying the "right" hip joint.  A January 
1973 rating action continued the rating assigned for the 
fragment wounds of the left arm, "left" buttock and right 
clavicle.  The presence of a retained foreign body on X-ray 
was noted, and the description of the service-connected 
disability was amended to include the phrase "retained 
foreign bodies."  

VA examination in May 1980 noted complaints of some numbness 
in the "right" buttock area, and examination revealed some 
local tenderness and paresthesia in the "right" buttock 
area.  

At a May 1997 personal hearing, argument was raised that 
there was CUE in the prior rating actions regarding the 
evaluation of the buttock wound.  The representative 
maintained that service medical records showed debridement, 
with a subsequent episode of cellulitis followed by further 
debridement.  It was further asserted that the 1980 
examination disclosed local tenderness, paresthesia, a 
depressed scar and muscle damage.

A rating determination in October 1999, showed scar of the 
"right" buttock, rated noncompensable.  It was acknowledged 
that the initial ratings were erroneous to the extent they 
identified the buttock wound as involving the left side as 
opposed to the right, however, the RO maintained that this 
would not change the assigned rating.  
 
While the veteran filed a valid NOD to the October 1999 
denial of the CUE claim, there is no record of a statement of 
the case (SOC), or substantive appeal from the veteran.  The 
RO has not issued a statement of the case in response to the 
notice of disagreement, and these issues must be remanded to 
the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process)  see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

With respect to the claim involving allegations of CUE, the 
Board must begin by noting the very high hurdles set forth by 
the governing regulations and the United States Court of 
Veterans Appeals (Court) that must be surmounted to raise a 
valid claim of CUE.  Pursuant to 38 C.F.R. § 3.105(e) (1992), 
previous determinations which are final and binding . . . 
will be accepted as correct in the absence of CUE.  A CUE is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc); Porter v. Brown, 5 Vet. 
App. 233, 235 (1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In light of the above, the veteran and his representative are 
respectfully reminded that they need to specify which rating 
action or ratings actions they believe contain CUE and the 
specific basis for alleging CUE in each rating determination.


Residuals of SFW to the Neck

The original grant of service connection for the fragment 
wounds, in February 1971 assigned a noncompensable evaluation 
for scars to the neck, right arm and left buttock, Code 7805.  
A rating action in February 1972 assigned a 10 percent 
evaluation for residuals of shell fragment wound to the neck 
with retained metallic foreign bodies in the cervical spine, 
Code 5323.  An examination in May 1980 showed 5 degrees of 
cervical flexion and extension backwards to 10 degrees.  
Lateral flexion and rotation could not be obtained.  There 
was marked muscular spasm present.  The evaluation for the 
neck and cervical spine disability was increased to 30 
percent under Code 5290, by rating action in September 1980.  

When examined by the VA in June 1996, the veteran complained 
of limited motion of the neck, and numbness in the 3 middle 
fingers of the left hand.  He had "80" degrees of cervical 
flexion, and 45 degrees of extension, complaints of pain 
radiating into the left upper extremity.  He reportedly has 
right and left rotation and lateral bending to 60 degrees, 
"restricted by pain."  There was questionable left triceps 
weakness of 4/5, and grip strength was good.  Deep tendon 
reflexes were intact, as was sensation.  X-ray studies of the 
cervical spine showed 2 metallic fragments in the 
suboccipital region, reversal of the normal cervical 
lordosis, and disc spaces were normal.  The examination 
diagnosis was cervical disc syndrome.  

A peripheral nerve examination in June 1996 disclosed normal 
strength and tone on muscle testing.  Neck motion was "ant" 
(flexion) to 45 degrees, "post" (extension) to 15 degrees, 
right lateral bending to 45 degrees and left lateral bending 
15 to 20 degrees.  With left lateral bending there was 
tingling of the third and fourth fingers.  Diagnosis was 
signs and symptoms of left C-6 root injury compatible with 
previous history and injuries.

Magnetic imaging of the cervical spine, without contrast, in 
July 1996, revealed multiple disc anomalies and canal 
stenosis, from C-3 to 7.  Because of the veteran's subjective 
complaints, there was an EMG (electromyographic) study that 
started with the right upper extremity, and the findings were 
normal until terminated prematurely by the veteran.  It was 
noted that rescheduling for the remainder of the testing 
should be accomplished.  An MRI of the cervical spine in 
February 1997 showed vertebral height and disc spaces within 
normal limits, no evidence of subluxation in neutral, flexion 
or extension positions, and a small osteophyte projecting 
from the inferior end plate of C 6.  The VA Chief of 
Neurosurgery, in a March 4, 1997 memorandum, noted that the 
veteran had been evaluated by the neurosurgery department, 
and his films viewed.  There was no objective neurological 
deficit consistent with radiculopathy or cervical myelopathy, 
and he was not an operative candidate.  

Based on this summary of the evidence, there appears to be 
conflicting evidence as the presence of any neuropathy or 
radiculopathy from the cervical spine.  The EMG testing, 
which may have helped resolve this question, was not 
completed.  The presence or absence of neuropathy or 
radiculopathy in turn has significant rating implications.  
It is not clear, for example, whether the veteran should have 
two separate ratings under Codes 5290 and 8510: one rating 
for the limitation of motion and another rating for the 
neuropathy.  The rating assigned in August 1996 was under 
Codes 5290-8510.  On the other hand, if there is some 
neurological component to the neck disability, consideration 
also may be appropriate for a rating under Code 5293.  The 
July 1997 statement of the case shows the 40 percent 
evaluation was under this code.  The record further raises a 
question as to whether a rating under Code 5323, which has 
been replaced by subsequent assignment of ratings, remains 
for consideration, or whether evaluation under this code is 
now precluded in light of the provisions of 38 C.F.R. § 4.14 
in view of the ratings now assigned for the same functional 
impairment under other diagnostic codes.

If a separate rating is provided under Code 5290, the Court 
has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40, and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board 
finds that further development is warranted as to this issue.

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO, with any necessary assistance 
from the veteran, should secure and 
associate with the claims file copies of 
all records of private and/or VA 
treatment for the veteran from 1997 to 
the present.

3.  The RO should contact the veteran and 
have him provide a release of information 
for any SSA claim medical records, and/or 
any other disability claim medical 
records.  With veteran's help the RO 
should try to contact Woodly Golf Course 
and request that the employer provide a 
statement concerning the basis for the 
veteran's termination of employment and 
the date of that termination.  The 
veteran should also be asked to provide 
copies of his Federal Income Tax returns 
for calendar years 1995 and 1996.  

The Court has made it clear that the 
"duty to assist" is not a one way 
street, and that the claimant can not 
stand idle when the duty is invoked by 
failing to provide important information 
or otherwise failing to cooperate.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 
460 (1991); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992)

4.  The RO should contact the veteran and 
request that he indicates whether he 
desires to undergo EMG testing in order 
to finish the workup started in 1997.  If 
the veteran is willing to undergo such 
testing, it should be arranged.  

5.  Whether such EMG testing is 
accomplished or not, the RO should have 
the veteran undergo a neurological 
examination by an appropriately qualified 
medical professional.  The claims folder 
should be reviewed by the physician in 
conjunction with the examination.  
Following the examination and review of 
the record, the examiner should express 
an opinion as to whether or not cervical 
neuropathy or radiculopathy are present, 
and if so, what are the manifestations of 
such neuropathy.  A rationale for the 
opinions should be provided.

6.  The RO should ask that Dr. Hyson 
review his March 1999 examination report, 
and any additional evidence added to the 
record, including the reports of the EEG 
and visual evoked potentials, and then to 
provide clarification as to whether the 
impression of post-concussion syndrome 
represented a diagnosis of a current 
disability, and if so, to identify the 
manifestations of a current disability 
due to post-concussion syndrome.  Dr. 
Hyson should also provide an opinion as 
to the etiology of the cephalalgia and, 
if this is a current disability, what are 
the manifestations due to the disability.  
The complete rationale for all opinions 
expressed must be provided, and if any 
opinion can not be provided without 
resort to speculation, the examiner 
should so note.  If the same VA physician 
is not available, the RO is respectfully 
requested to secure an opinion on these 
questions from an appropriately qualified 
VA physician, and that physician must be 
provided an opportunity to review the 
record in this case to form a background 
upon which to formulate such an opinion.  
If additional examination and/or testing 
is required it should be accomplished.  
If not required there should be a 
specific statement to that effect, 
including the rational for that 
determination.

The veteran is advised that failure to 
report for any scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  

7.  The RO should then review the 
examination reports and determine whether 
they are in compliance with the above 
requests, if not corrective action should 
be taken.  Stegall v. West, 11 Vet. App. 
262 (1998).  The RO should then 
readjudicate the issues on appeal.  With 
respect to the evaluation of the cervical 
spine disability, the RO should address 
the question of the disability is most 
appropriately evaluated under Codes 5323, 
5290, 8510 or 5293, or some combination 
of these codes, and provide a rational in 
light of the clinical findings.

If the benefits sought on appeal remained denied in whole or 
part, the RO should issue a supplemental statement of the 
case.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


